Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00059-CV

                          D’SPAIN CONSTRUCTION L.L.C.,
                                    Appellant

                                            v.

                                George Samuel LUDOLF,
                                       Appellees

               From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 20-274
                       Honorable Kirsten Cohoon, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER all costs of this appeal assessed against appellant, D’Spain Construction L.L.C.

      SIGNED September 22, 2021.


                                             _________________________________
                                             Rebeca C. Martinez, Chief Justice